Exhibit 10.23

AMENDMENT NUMBER ONE TO

EMPLOYMENT AGREEMENT

WHEREAS, Rewards Network Inc. (the “Corporation”) and Ronald L. Blake (the
“Executive”) have heretofore entered into an Employment Agreement dated as of
September 13, 2005 (the “Agreement”); and

WHEREAS, the Corporation and the Executive desire to amend the Agreement to
comply with final regulations issued under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

NOW, THEREFORE, pursuant to Section 21 of the Agreement, the Agreement is hereby
amended as follows, effective as of January 1, 2009:

1. Section 3(b) of the Agreement is hereby amended by adding the following
sentence at the end thereof:

The annual bonus payable with respect to any fiscal year shall be paid within
2 1/2 months after the end of such fiscal year.

2. Section 3(e) of the Agreement is hereby amended by inserting the phrase “in
accordance with Section 24” immediately after the phrase “reimburse the
Executive,” where it appears therein.

3. Section 4(a) of the Agreement is hereby amended by adding the following
sentence at the end thereof:

The payments described in clauses (i), (ii) and (iii) above shall be paid not
later than March 15th of the year following the year in which the Executive’s
death occurs, except to the extent the timing of such payment is otherwise
governed by the terms of an applicable plan, program or arrangement of the
Corporation.



--------------------------------------------------------------------------------

4. Section 4(b) of the Agreement is hereby amended by adding the following
sentence at the end thereof:

The payments described in clauses (i), (ii) and (iii) above shall be paid not
later than March 15th of the year following the year in which the Executive’s
employment terminates, except to the extent the timing of such payment is
otherwise governed by the terms of an applicable plan, program or arrangement of
the Corporation.

5. Section 4(d) of the Agreement is hereby amended by adding the following to
the end of clause (iv) in the second sentence thereof:

“, but in no event later than the date on which such options would have expired
if the Executive had remained employed during such 90-day period

6. Section 4(f) of the Agreement is hereby amended by adding the following to
the end of clause (iv) in the second sentence thereof:

“, but in no event later than the date on which such options would have expired
if the Executive had remained employed during such 90-day period

7. Section 4(f) of the Agreement is hereby amended by deleting the phrase “an
isolated, insubstantial or inadvertent action or failure which is remedied by
the Corporation within 30 days after receipt of such notice,” and inserting in
its place the phrase “an action or failure which is remedied by the Corporation
within 90 days after receipt of such notice.”

8. Section 4(h) of the Agreement is hereby amended by deleting the proviso where
it appears therein, and by inserting in its place the following proviso:

“provided such release (A) is executed and delivered to the Corporation within
45 days after the date of the Executive’s separation from service and (B) is not

 

2



--------------------------------------------------------------------------------

revoked by the Executive (or the Executive’s executor or other legal
representative in the case of the Executive’s death or disability) within the
revocation period, if any (not to exceed seven days), made available by the
Corporation with respect to such release.”

9. The Agreement is hereby amended by adding the following new Section 24 at the
end thereof:

24. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to the Executive pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4). In the
event the terms of this Agreement would subject the Executive to taxes or
penalties under Section 409A of the Code (“409A Penalties”), the Corporation and
the Executive shall cooperate diligently to amend the terms of the Agreement to
avoid such 409A Penalties, to the extent possible. To the extent any amounts
under this Agreement are payable by reference to the Executive’s “termination of
employment,” such term shall be deemed to refer to the Executive’s “separation
from service,” within the meaning of Section 409A of the Code. Notwithstanding
any other provision in this Agreement, if the Executive is a “specified
employee,” as defined in Section 409A of the Code, as of the date of the
Executive’s separation from service, then to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon the Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of the Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of the Executive’s death. Any reimbursement payable to the Executive
pursuant to this Agreement shall be conditioned on the submission by the
Executive of all expense reports reasonably required by the Corporation under
any applicable expense reimbursement policy, and shall be paid to the Executive
promptly following receipt of such expense reports, but in no event later than
the last day of the calendar year following the calendar year in which the
Executive incurred the reimbursable expense. Any amount of expenses eligible for
reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year. The right to any reimbursement or
in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this instrument to be executed by
its duly authorized officer and the Executive has executed this instrument as of
this 31st day of December, 2008.

 

Rewards Network Inc. By:  

/s/ Roya Behnia

 

/s/ Ronald L. Blake

  Executive

 

4